 126DECISIONSOF NATIONALLABOR RELATIONS BOARDAirpax Electronics,Inc.andInternationalUnion,United Automobile,Aerospace and AgriculturalImplementWorkers of America,UAW. Case5-RC-5809June 24,1968SECOND SUPPLEMENTAL DECISION, ORDER,AND DIRECTION OF THIRD ELECTIONBY CHAIRMANMCCULLOCHAND MEMBERS BROWNAND JENKINSPursuant to a Supplemental Decision, Order, andDirection of Second Election issued by the NationalLabor Relations Board on December 18, 1967, asecret-ballot election was conducted under the su-pervision of the Regional Director for Region 5 onJanuary 24, 1968. Upon the conclusion of the elec-tion, a tally of the ballots was furnished the partieswhich showed that of approximately 265 eligiblevoters, 262 cast ballots, of which 110 were for thePetitioner, 129 were against the participating labororganization, and 23 challenged. No party exceptsto theRegionalDirector's finding that 4 challengesshould be sustained, leaving only 19 challenged bal-lots,which would not be determinative of the elec-tion.On January 30, 1968, the Petitioner filed timelyobjections to conduct affecting the results of theelection.In accordance with the National LaborRelationsBoard Rules andRegulationsand State-ments of Procedure,Series 8,as amended, the Re-gionaldirector conducted an investigation of thevarious issuesraised by the objections and, onMarch 15, 1968, issued and duly served upon theparties his report onchallengesand objections, inwhich he recommended that Objections 6 and 10be sustained, that the election be set aside, and thata new election be directed. The Regional Directorrecommended also that certain other objections beoverruled. Thereafter, the Petitioner and the Em-ployer filed timely exceptions to the RegionalDirector's report.Pursuantto the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLaborRelationsBoard has delegated itspowers inconnection with this case to a three-member panel.The Board has considered the Petitioner's objec-tions,theRegionalDirector's report, the Peti-tioner's andthe Employer's exceptions, and the en-tirerecord in this case, and shall, for the reasons setforth below, set aside the election herein and directthat a new election be held.On September 29, 1967, a Hearing Officerrecommended that the first election held in thisproceeding be set aside because of the Employer'sobjectionable preelection conduct. On October 10,1967, the Employer announced to its employees,for the first time, that a percentage increase inwages would take effect in January 1968, theamount of which would depend on performanceand profits. This announcement was made during a"state of the business" speech by the Employer,and came immediately after a long discussion of thestatus of the first election, in which the Employerstated its disagreement with the recommendation ofthe Hearing Officer. The Regional Director foundthat this benefit injected a new element into theEmployer's wage survey and adjustment programwhich had been underway since 1965. We agree,for it is apparent from the Employer's own state-ment that the original program had been designed,inpart, to meet the Federal minimum wage in-crease of February 1, 1968, and the announcedacross-the-board increase would further benefit em-ployees who would have already been elevated tothe new minimum wage. The proposed increasealso appears to have introduced new and previouslyunplanned increases for all other employees,whereas the original wage structure program waspremised on individual adjustments of wages andclassifications.In a statement on December 15, 1967, and in acampaign letter distributed to all employees datedJanuary 17, 1968 (7 days before the second elec-tion), the Employer reiterated its intentions togrant a still undetermined percentage increase inpay, rescheduled, however, to take effect inFebruary, after the election. In view of the Em-ployer's belief in October that it would be able toannounce the amount of the increase by January,we find implausible its contention that, byDecember, when the Board's decision on the objec-tions to the second election has still not been is-sued, it suddenly realized that it could not ascertainthe increase until sometime in February. We notealso that the January 17 letter stressed the im-potence of a union when confronted with an ada-mant employer who is bargaining in good faith, andlisted all of the benefits currently afforded the em-ployer.The Petitioner objected to this conduct of theEmployer and the Regional Director sustained theobjection, finding that by failing to specify the mag-nitude of the increase and capitalizing on thepromised benefit in a campaign appeal, the Em-ployer offered a benefit which in the eyes of theemployees was contingent on the outcome of the172 NLRB No. 3 AIRPAX ELECTRONICS, INC.127election.We are persuaded by the facts and cir-cumstances of this case that the unspecified wageincreasewas formulatedinorder to,and in amannercalculated to, influence the employees tovote against the Union in the event that a secondelection should be held as recommended, on Sep-tember 29, 1967, by the Hearing Officer. We affirmthe finding that this conduct was objectionable andaccordingly set aside the election and direct that anew election be held. In light of this determination,we find it unnecessary to pass upon the other objec-tion of the Petitioner which was sustained by theRegional Director or upon the other objections notsustained by the Regional Director, but hereinurged by the Petitioner.ORDERIt is hereby ordered that the election conductedherein on January 24, 1968, be, and it hereby is, setaside.[Direction of Third Election' omitted from publi-cation.]iAn election eligibility list, containing the names and addressesof all theeligible voters, must be filedby theEmployer with the RegionalDirectorfor Region5 within 7 daysafter the date of issuance ofthe Notice of ThirdElection by the Regional Director.The Regional Director shall make thelist available to all parties to the election No extension of time to file thislist shall be granted by the RegionalDirector exceptin extraordinary cir-cumstances Failureto comply withthis requirement shall be grounds forsetting aside the electionwheneverproper objections are filed.ExcelsiorUnderwear Inc ,156 NLRB 1236